RESOLUCIÓN
Examinado el recurso de mandamus radicado por el pe-ticionario El Vocero de Puerto Rico, el Tribunal provee no ha lugar al ejercicio de su jurisdicción original. Se ordena el traslado de este asunto al Tribunal Superior de Puerto Rico, Sala de San Juan.

*710
La presente resolución deberá ser notificada por la vía telefónica y ordinaria.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Pons Núñez no intervino. El Juez Asociado Señor Negrón García emitió un voto disidente, al cual se unió el Juez Asociado Señor Re-bollo López.
(Fdo.) Francisco R. Agrait Liado Secretario General